Citation Nr: 0527572	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, son, and a friend.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service in the U.S. Merchant Marine 
from July 1942 to August 1945.  He qualifies for VA benefits 
by virtue of ship going duty from July 18, 1942 to October 7, 
1942, from February 5, 1945 to May 22, 1945, and from June 
20, 1945 to August 13, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied service connection for degenerative arthritis of 
the right knee.

The veteran testified before a decision review officer at the 
RO in October 2003.  When the veteran's case was before the 
Board in February 2005 it was remanded to afford the veteran 
an additional hearing before regional office personnel.  That 
hearing was held on May 2005.  Transcripts of both hearings 
have been associated with the record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's degenerative arthritis of the right knee is 
not shown to be related to his military service.


CONCLUSION OF LAW

Degenerative arthritis of the right knee is not due to 
disease or injury that was incurred in or aggravated by 
active duty and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.303, 3.307, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
September 2000, before the enactment of the VCAA.  In 
September 2000 and December 2001, the RO notified the veteran 
via letter of evidence necessary to support his claim.  A 
Statement of the Case issued in October 2002, as well as 
Supplemental Statements of the Case issued in January 2003, 
December 2003, June 2004, and May 2005, also provided notice 
to the veteran of the evidence of record regarding his claims 
and why this evidence was insufficient to award the benefits 
sought.

Moreover, an additional letter dated in April 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence supportive of the claim.  This letter set forth the 
evidence of record, and requested that the veteran identify 
any further pertinent evidence in support of his claim.  The 
letter also indicated which evidence VA was responsible for 
obtaining on the veteran's behalf, and the evidence that VA 
would make reasonable efforts to obtain.    

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, current VA treatment records identified by the 
veteran have been obtained.  The RO has also attempted to 
obtain the veteran's service records.  The veteran has been 
afforded the opportunity to testify before RO personnel on 
two occasions.  The veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Review of the record reveals that the veteran had various 
periods of active service from July 1942 to August 1945, to 
include service aboard the Gulf Queen from July 18, 1942 to 
October 7, 1942.  In his September 2000 claim for 
degenerative arthritis of the right knee, he indicated that 
he had incurred an injury to his knee on September 13, 1942.

At an October 2003 hearing at the RO before a decision review 
officer, the veteran stated that he had nothing that would 
show that he suffered from an injury to his right knee during 
service.  He testified that he was on the tanker Gulf Queen 
in September 1942, and that it was being chased by a Japanese 
submarine.  He stated that the tanker was forced to maneuver 
to escape the submarine and he lost his balance and fell.  He 
indicated that the incident occurred in the engine room.  He 
stated that he was issued a shore pass to seek medical 
treatment in Tonga, but that the treatment provider bandaged 
his toe and didn't do anything for his knee or shoulder.  
When asked whether he sought treatment for his right knee 
after service, the veteran indicated that the first time he 
was treated was in the mid 1960s, and that he could not find 
any records of that treatment.  He related that he had 
undergone surgery in the early 1970s.  The veteran denied 
having reinjured his right knee after his military service.  
The veteran's friend testified that the ships had no doctors, 
and that in order to get medical treatment, individuals were 
given shore passes.  The veteran's wife stated that the 
veteran had always complained about his right knee, but that 
she couldn't remember exactly when he had mentioned an 
injury.  

VA medical records show treatment beginning in March 2001.  
They reflect that the veteran had undergone bilateral total 
knee replacement.  In June 2002 the veteran complained of 
right knee pain.  The provider at that time indicated that 
the veteran had undergone multiple surgeries on his right 
knee, including a total knee replacement more than 20 years 
previously, and a revision in 1980.  He noted that the 
veteran was non ambulatory.  X-rays revealed a total knee 
implant.

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in July 2004.  
NPRC responded in September 2004 that it could not identify a 
record based on the information furnished, and indicated that 
if additional information was obtained, the request should be 
resubmitted.  

The RO received an undated letter from the veteran in August 
2004.  He described the incident in which his right knee was 
injured, noting that the Gulf Queen had to "zigzag" in 
order to avoid Japanese submarines.  He stated that he 
slipped on the wet floor in the engine room, and grabbed the 
handrail in order to avoid falling into the engine.  He 
related that he injured his foot, shoulder and knee.  He 
stated that he had experienced pain and problems from his 
injury since that time.
The veteran also submitted a copy of an article, which he 
indicated was from a publication called the Liberty Log.  The 
article featured information about the veteran's service.  
The veteran related his good fortune in avoiding encounters 
with the enemy during his service.  He indicated that he 
sailed in only one convoy, after Germany's surrender.  

The veteran was afforded an additional hearing at the RO 
before a decision review officer in May 2005.  He described 
the circumstances surrounding his right knee injury.  He 
testified that the injuries he received had bothered him 
since that time, and that he had multiple joint problems.  He 
indicated that he received pain medication from VA.  

On the day of his hearing, the veteran submitted a statement 
and copies of the official log book for a vessel named Spring 
Hill.  The vessel's logs ports and dates of sailing and the 
list of crew members.  The records show general ship 
operations, to include whether liberty was granted, but do 
not indicate specifically whether individuals were aboard 
ship or on liberty or pass.  The veteran also submitted a 
copy of a shore pass, signed by himself and the ship's 
quarantine officer, signed on September 13, 1942.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Individuals and groups 
considered to have performed active service include 
individuals in the American Merchant Marine in oceangoing 
service performed during the Period of Armed Conflict, which 
extended from December 7, 1941, to August 15, 1945. 38 C.F.R. 
§ 3.7(x)(15) (2004).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for arthritis may be granted if manifest 
within one year of a period of 90 days of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Based upon a careful review of the evidence discussed above, 
the Board concludes that service connection for degenerative 
arthritis of the right knee is not warranted.  In this regard 
the Board notes that there is no evidence of an injury to the 
veteran's right knee in service, aside from the veteran's own 
statements.  The Board observes that the veteran has denied 
that he received any treatment for his right knee, even after 
the claimed injury.  Rather, he states that he received a 
shore pass and received treatment for his toe, but none for 
his right knee.  The veteran has also related that he 
received treatment initially for his right knee in the 1960s, 
many years after his service.  He has indicated however, that 
he was unable to obtain records of that claimed treatment.  
The earliest evidence of treatment contained in the record 
dates to 2001, when the veteran sought medical care through 
VA.  VA medical records indicate that the veteran, at that 
time, had a total right knee implant, which he reports was 
placed in the 1970s.  While it is clear that the veteran has 
suffered from a right knee disability, there is no indication 
that such disability is related to any incident of his 
service during World War II.  

The Board has considered the veteran's statements that the 
arthritis in his right knee is the result of an injury 
incurred in service.  However, as a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Even if the Board were to accept 
that he had an injury during service, noting suggests that 
the remote diagnosis is related to an in-service event.  
38 U.S.C.A. § 1154 (West 2002).

In view of the above discussion, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for degenerative 
arthritis of the right knee.


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


